       Case 2:19-cv-02755-JAR-GEB Document 51 Filed 03/22/21 Page 1 of 2




                            IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF KANSAS

THIEN BUI,

              Plaintiff,

              v.                                                      Case No. 19-02755-JAR-GEB

CREDIT CONTROL, LLC, FIRST STEP
GROUP, LLC, AND CACH, LLC,

              Defendants.


                                NOTICE OF UNSEALING AND ORDER

       The Court filed today’s Memorandum and Order ruling on Defendant Credit Control,

LLC’s motion for judgment on the pleadings under seal given its references to a confidential

document filed under seal. This status is temporary until the Court can determine the extent to

which its order should be redacted, if at all. Federal courts “recognize a general right to inspect

and copy public records and documents, including judicial records and documents.”1 The Court,

however, does have “discretionary power to control and seal, if necessary, records and files in its

possession.”2 “In exercising this discretion, [the court] weigh[s] the interests of the public,

which are presumptively paramount, against those advanced by the parties.”3 “The party seeking

to overcome the presumption bears the burden of showing some significant interest that

outweighs the presumption.”4

       Consistent with these standards, the Court adopts the following procedure:




       1
           Nixon v. Warner Commc’ns, Inc., 435 U.S. 589, 597 (1978).
       2
           Crystal Grower’s Corp. v. Dobbins, 616 F.2d 458, 461 (10th Cir. 1980).
       3
           Id.; United States v. Apperson, 642 F. App’x 892, 899 (10th Cir. 2016).
       4
           Mann v. Boatright, 477 F.3d 1140, 1149 (10th Cir. 2007).
Case 2:19-cv-02755-JAR-GEB Document 51 Filed 03/22/21 Page 2 of 2




(1)   The parties shall forthwith meet and confer to determine whether any part of the

      Court’s Memorandum and Order should be redacted under the standards set forth

      above.

(2)   By no later than April 2, 2021, the parties shall jointly file a motion for leave to

      file a redacted version of the Court’s Memorandum and Order, explaining why

      the proposed redactions are necessary, and attaching a proposed redacted version

      for the Court’s review. The parties also shall email a copy of the proposed order

      to ksd_robinson_chambers@ksd.uscourts.gov.

(3)   After reviewing the parties’ motion and proposed order, the Court will rule on the

      request. If the parties do not file a motion for leave to seal as set forth above on

      or before April 2, 2021, the Court will unseal the entire Memorandum and Order.

IT IS SO ORDERED.

Dated: March 22, 2021

                                            S/ Julie A. Robinson
                                            JULIE A. ROBINSON
                                            CHIEF UNITED STATES DISTRICT JUDGE




                                        2
